Citation Nr: 1700918	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO. 13-03 421A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a kidney disorder.

3. Entitlement to an increased rating in excess of 20 percent disabling for resection of large intestine.

4. Entitlement to an increased rating in excess of 20 percent disabling for tender scars, right forearm, right anterior trunk, and exploratory laparotomy tender scar.

5. Entitlement to an increased rating in excess of 10 percent disabling for lumbosacral strain.

6. Entitlement to an increased rating in excess of 10 percent disabling for traumatic chest wall defect.

7. Entitlement to an increased rating in excess of 10 percent disabling for muscle injury to include stab wounds of the right forearm.
8. Entitlement to an increased rating in excess of 10 percent disabling for patella fracture and laceration of the left knee.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In February 2013, the Veteran submitted two VA Forms 9, one stating that he did not wish to have a hearing, the other stating he did wish to have a hearing. The Veteran and his representative were sent hearing clarification letters in November 2016, and afforded 30 days within which to respond if the Veteran wished to have a hearing. The Veteran and his representative did not respond, and as noted in the November 16, 2016 letters, the Board will therefore presumed the Veteran does not  wish to testify before a hearing. Therefore, the Board has proceeded with adjudication of the Veteran's claim of service connection for PTSD. 

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the medical evidence of record indicates that in the past, the Veteran has received treatment for general psychiatric symptoms, the Board has recharacterized the issue on appeal as listed on the title page.

The Veteran through counsel has raised the issue of entitlement to a total rating based on individual employability due to service-connected disabilities, and the issue will therefore be considered on remand by the RO. 

The issues of entitlement to service connection for a kidney disorder, as well as an increased rating for resection of large intestine, tender scars of the right forearm, right anterior trunk, and exploratory laparotomy, lumbosacral strain, traumatic chest wall defect, a muscle injury to include stab wounds of the right forearm, and patella fracture and laceration of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a qualifying diagnosis of PTSD.

2. The Veteran's in-service stressor has been confirmed.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The issue of service connection for an acquired mental disorder, to include PTSD, has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for PTSD

The Veteran contends that his PTSD is a result of his in-service stabbing incident. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
 (3) credible supporting evidence that the claimed in-service stressor occurred. See 
38 C.F.R. § 3.304 (f); 38 C.F.R. § 4.125 (a). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran has a qualifying diagnosis of PTSD. The Veteran was diagnosed with PTSD in December 2009. The VA psychologist noted that the Veteran experienced multiple symptoms of PTSD such as nightmares and poor concentration. The Veteran was referred to a PTSD support group in addition to his current treatment for PTSD. 

The in-service stressor cited by the Veteran has been confirmed. The Veteran was assaulted April 2007 and was stabbed multiple times. Police reports corroborate the Veteran's recollection of the incident. 

The Veteran's PTSD is etiologically related to his in-service stressor. The Veteran has consistently described the April 2007 stabbing incident as the stressor for his current psychiatric condition. The Veteran has also described symptoms of PTSD in  treatment records following the April 2007 stabbing incident. Specifically, the Veteran complained of nightmares and trouble sleeping in August 2007and October 2007. The Veteran's December 2009 VA treatment records show that the Veteran experienced symptoms of nightmares, avoidance, hypervigilance, and irritability since the April 2007 stabbing incident. Additionally, the Veteran's January 2010 VA treatment records note that his PTSD stems from the April 2007 stabbing incident. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met. See 38 U.S.C.A. § 5107 (b).

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for PTSD is granted.






REMAND

The December 2011 VA examiner reviewed the Veteran's case file and determined there was a lack of diagnosis for the Veteran's kidney condition. However, the VA examiner failed to consider the Veteran's lay statements concerning pain caused by his renal laceration as a result of his in-service stabbing incident. As a result, this claim must be remanded for an in-person examination to determine the current etiology of the Veteran's kidney disorder. 

Additionally, in April 2013, the RO issued a rating decision granting service connection for resection of large intestine, tender scars of the right forearm, right anterior trunk, and exploratory laparotomy at 20 percent disabling, as well as lumbosacral strain, traumatic chest wall defect, muscle injury to include stab wounds of the right forearm, and patella fracture and laceration of the left knee at 10 percent disabling. The Veteran filed a timely Notice of Disagreement with these ratings, initiating appellant review. Therefore these claims must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

Contemporaneous with this advisement, NOTIFY THE VETERAN AND COUNSEL OF HOW TO SUBSTANTIATE A CLAIM OF A TOTAL DISABILITY EVALUATION BASED ON INDIVIDUAL UNEMPLOYABILITY AND ASSIST IN ITS DEVELOPMENT. 

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology f his kidney disorder. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A comprehensive explanation must be given for all opinions and conclusions rendered.

The examiner must discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner must, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The April 2007 private treatment records noting renal laceration as a result of the in-service stabbing.

*The April 2007 police report noting the Veteran's stabbing resulted in a lacerated kidney.

*The October 2007 service treatment records noting that the Veteran was informed he would have ongoing pain as a result of the stab wounds to his abdomen and organs. 

*The November 2007 service treatment records noting the Veteran suffered abdominal pain as a result of the stabbing and laparotomy. 

*The December 2009 service treatment record noting chronic pain as a result of the Veteran's stab wounds. 

*The December 2011 VA examination citing no kidney diagnosis.

*The April 2013 statement from the Veteran noting ongoing effects as a result of his renal laceration.

*The April 2016 statement from the Veteran describing residual pain from renal laceration.

4. After completing the directives above, and any other appropriate development deemed necessary, adjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case regarding his kidney disorder. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

5. Issue the Veteran and his representative a Statement of the Case regarding his resection of large intestine, tender scars of the right forearm, right anterior trunk, and exploratory laparotomy, lumbosacral strain, traumatic chest wall defect, a muscle injury to include stab wounds of the right forearm, and patella fracture and laceration of the left knee. ALSO INCLUDE ADJUDICATION OF A CLAIM FOR TDIU. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


